Citation Nr: 1402467	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  05-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for osteophytes, claimed as residuals of a neck injury.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.K.

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1967 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for medial epicondylitis of the right elbow evaluated as 10 percent disabling effective January 16, 2003, but denied service connection PTSD, residuals of a head injury, residuals of a neck injury, sinusitis, bronchitis, hypertension, a low back condition and scoliosis, and osteophytes.  The Veteran perfected appeals only as to the issues of service connection for PTSD, residuals of a head injury, residuals of a neck injury, hypertension, a low back condition and scoliosis, and osteophytes.

In September 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In May 2007, the Board issued a decision denying service connection for hypertension, a low back condition, and scoliosis.  It remanded to the Appeals Management Center (AMC) the issues listed on the title page for further evidentiary development.  In December 2009, after completing the requested development, the AMC issued a Supplemental Statement of the Case and returned the Veteran's appeal to the Board.  

By letter dated in October 2011, the Veteran was advised that the Veterans Law Judge who had conducted his September 2006 hearing was no longer with the Board and was provided an opportunity for another hearing, which the Veteran indicated he desired in a November 2011 response. 

In December 2011, the Board remanded this case for the Veteran to be scheduled for a new Board hearing.  In September 2012, the Veteran, along with his friend J.K., appeared and testified at a video conference hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In November 2012, the Board again remanded the Veteran's claims to the AMC for additional development.  By rating decision issued in May 2013, service connection was awarded for cervical disabilities (degenerative disc disease and degenerative joint disease with moderate-severe cervical canal stenosis, cervical kyphosis, scoliosis, and focal cervical myelomalacia without evidence of cervical radiculopathy), which was evaluated as 10 percent disabling effective January 16, 2003, and as 20 percent disabling effective April 30, 2013.  In a June 2013 Supplemental Statement of the Case (SSOC), however, the AMC continued the denial of service connection an acquired psychiatric disorder (recharacterized as separate issues for mild mood disorder, not otherwise specified, with anxious depressive features, and PTSD); service connection for residuals of head trauma (recharacterized into three issues for cognitive disorder, not otherwise specified, traumatic brain injury (TBI) and migraine, including migraine variant); and service connection for osteophytes, claimed as residuals of a neck injury.  

After the Veteran's claims file was returned to the Board, additional evidence was submitted in September and December of 2013, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2012).

The claims of service connection for residuals of a head injury and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

The osteophytes in the Veteran's cervical spine are shown by X-ray and are part of his service-connected disabilities of the cervical spine.

CONCLUSION OF LAW

Service connection for osteophytes of the cervical spine is warranted.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for osteophytes of the cervical spine, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

As noted in the Introduction to this decision, service connection was granted in a May 2013 rating decision for disabilities of the cervical spine.  However, in June 2013, the AMC continued to the denial of service connection for osteophytes of the cervical spine on the basis that there is no evidence they exist.

Despite the AMC's finding in the June 2013 Supplemental Statement of the Case, the medical records actually show by radiographic evidence the presence of osteophytes in the Veteran's cervical spine as early as 1992.  A July 1992 report of a magnetic resonance imaging (MRI) study of the Veteran's cervical spine showed there was were osteophyte formations at the C4-5 and C5-6 levels.  MRI studies of the cervical spine in March 2009 and November 2012 also showed multiple osteophytes present.  Consequently, the osteophytes have been shown to be present for as long as the Veteran has been seeking treatment for his cervical spine condition.  

The VA examiner in April 2013 opined that the evidence clearly and unmistakably showed that the Veteran had residuals of a neck injury that existed prior to his entry onto active duty in November 1967; however, the evidence does not clearly and unmistakably show that the preexisting residuals of neck injury were not aggravated by service or that any increase in disability was due to the natural progression of the disease.  He further opined that it is more likely than not that the Veteran's preexisting residuals of a neck injury were aggravated by his military service.  

The examiner's diagnosis of cervical degenerative disc disease and degenerative joint disease with moderate-severe cervical canal stenosis, cervical kyphosis, scoliosis, and focal cervical myelomalacia without evidence of cervical radiculopathy, was at least in part based upon the findings in a November 2012 MRI report showing osteophytes at multiple levels, as well as X-rays taken in conjunction with the examination that showed multilevel mid cervical degenerative disc disease and spondylosis, to include prominent anterior proliferative spurring at the C5 and C6 levels. 

As the Veteran's diagnosis of cervical degenerative disc disease and degenerative joint disease is based upon radiographic evidence that also shows the osteophyte formations, which have been present since at least 1992, the Board finds that the examiner's diagnosis includes the osteophytes noted, most likely as part of the degenerative joint disease.  Hence, the examiner's medical opinion also relates to the osteophyte formations in the cervical spine.  Consequently, the Board finds that service connection for the osteophytes in the Veteran's cervical spine as part of his diagnosed disabilities of the cervical spine is warranted.  For this reason, the Board grants the Veteran's appeal as to this issue.


ORDER

Entitlement to service connection for osteophytes of the cervical spine is granted.

REMAND

Unfortunately, the Board finds that remand is again warranted for additional development relating to the Veteran's claims for service connection for an acquired psychiatric disorder (to include PTSD) and residuals of a head injury due to the new and additional information and evidence the Veteran has submitted directly to the Board since the last SSOC was issued in June 2013.

Specifically, the Veteran has submitted a completed PTSD questionnaire.  Therein, he provided more detailed information relating to his claimed PTSD stressors and head traumas that were incurred in service.  With regard to the first traumatic event, the Veteran stated it occurred around June 1, 1968 at "Freedom Village, Korea, DMZ, near 'OP Mazie'."  He stated that his platoon had regular duties entailing the clearing and preparation of minefields, axing trees, and building defensive bunkers in and around the DMZ.  One day, while applying chemical pesticides and working with a bulldozer, he was hit in the head, neck and arm area by the gun turret on a military vehicle in the area.  He woke up covered in blood in the 2/23rd Infantry Dispensary, Korea.  From that day on he had major headaches and migraines and could not move his neck easily.  He stated he was prescribed a "c-spine brace, told not to wear a helmet, and put to light duty working in a tool shed."  

The Veteran's service treatment records actually demonstrate that the Veteran was seen in June 1968 at the 2/23rd dispensary with complaints of neck pain.  This treatment record (and those for several months thereafter) indicates, however, that his neck pain was a continuation of the neck pain for which he had previously been treated before going to Korea (based on the history set forth of the Veteran being hit in the head by "poles" and the report that he has received physical therapy previously).  In other words, his neck pain was from the pre-service injury to the head in July 1967 when he was hit in the forehead by a tent pole.  There is no indication in the records that the Veteran sustained an injury like he describes or that he was brought into the dispensary on an emergent basis unconscious and bloody.  The Board finds that there is no indication that any medical records may be missing such that further efforts to obtain medical records would be necessary.  In addition, the Veteran has submitted other statements to the effect that he was treated for four months and was placed on light duty, which is the exact time frame of treatment seen in the service treatment records (from June to October of 1968) along with temporary profiles for light duty and not to wear a helmet from August to October of 1968.  The Board further notes the Veteran has also stated he was hospitalized for several days at the dispensary.  The service treatment records show that the Veteran was hospitalized at the dispensary in December 1968 for approximately a week due to influenza.  Consequently, the Board finds that there is no evidence to support the Veteran's claimed injury and, in fact, the contemporaneous medical evidence is contrary to his report of an injury.  Thus, no further efforts need be attempted to independently verify this reported injury.

However, as to the other two traumatic events, the Veteran has submitted additional detailed information that was not previously of record that would assist in performing additional searches for verification, especially by the U.S. Army and Joint Services Records Research Center (JSRRC).  In the second event listed, the Veteran stated that, around September 1968, while in Korea in the minefields near the Freedom Bridge in the DMZ, he was working with his platoon on minefield duties after torrential rains washed small black antipersonnel mines they used into gullies and ravines, which they were then tasked with retrieving and disarming.  He stated that, one day, a black sergeant (he thinks his name was Grimes) stepped on a mine and blew off parts of his body.  The Veteran stated that he was not wearing a helmet and shrapnel from the explosion embedded in the right side of his skull causing severe trauma and a four inch gash.  He stated he woke up late in the 77th Replacement Center Hospital at Inchon, Korea.  

The third event he indentifies happened between June and November in 1968 when two sergeants in his company held a .45 duel like in the Wild West movies.  One was shot in the belly and he was med-evac'd out.  This sergeant returned about two months later and this disturbed the Veteran because, every time he saw the sergeants involved, it would bring back persistent memories of the duel and represent the danger of the sergeants hurting him and others.  

The Board finds that the Veteran has now provided enough detail as to time, location and event to seek verification of these claimed events.  Consequently, on remand, a search should be made of morning records and other records, such as hospital records, that may support that these events occurred as described by the Veteran.  In addition, if necessary, a request should be made to the JSRRC for a search of the Veteran's unit's records relating to the events he described.

Finally, the Veteran's claims file should be returned to the VA examiners who conducted the March 2013 VA mental disorder examination and the April 2013 TBI examination for the following reasons.  First, the examiners need to reconsider their opinions in light of the new evidence of record.  Furthermore, with respect to the mental disorder examination, the VA examiner should also be asked to address the inconsistencies between the diagnoses of PTSD seen in the VA treatment records and a December 2013 private psychological evaluation and the diagnosis of mood disorder with anxious and depressive features given at the March 2013 VA examination.  Especially, the examiner is directed to VA Behavioral Health Lab notes from April 5, 2012 and April 10, 2013 that indicate the Veteran has the full range of PTSD symptoms.  

Finally, with regard to the TBI examiner's opinion, although favorable to the Veteran, it is solely based upon the Veteran's reported injuries in service.  The Board acknowledges that the Veteran is competent to report what he experienced in service; however, given his current cognitive disorder and the fact that he has had post-service head trauma, the Board finds it is necessary to obtain any available contemporaneous evidence to consider in determining the probative value of the Veteran's current statements as to what happened in service.  The Board has already found one of the Veteran's reported head injuries not corroborated by the contemporaneous medical records.  As to the other head injury reported by the Veteran (i.e., the shrapnel injury to the right side of the head), there is nothing in the record to demonstrate that this event occurred although the Board is remanding to attempt further verification.  Thus, the examiner should consider the Veteran's statements in conjunction with any additional evidence of record.  More importantly, unlike the August 2009 VA examiner, the April 2013 examiner failed to address the post-service 1995 head injury during the small plane crash that, despite the Veteran's attempts to minimize, the contemporaneous medical evidence in September 1995, and for years thereafter, show consistent reports of this being a significant head injury.  Nor does the examiner address the evidence of the Veteran's level of mental functioning as seen in the VA Mental Health treatment records (e.g., see note of March 21, 2002 Mental Health Intake Assessment) and reported by the Veteran, as well as the VA treatment records do not show a decline in cognitive functioning until at least 1997.                                                                                                                                                                                                                               

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, or any other appropriate agency, and ask it to conduct a search for the following records:
a)  Morning reports for C Company, 2nd Engineer Battalion, 2nd Infantry Division for the period of June to December of 1968 for any evidence of the following:  (1) that the Veteran was hospitalized; (2) demonstrating blast injuries incurred by members of the Veteran's platoon while performing minefield duties; (3) demonstrating the reported "duel" of two sergeants in the Veteran's platoon and one being injured and med-evac'd out for treatment.
b)  Inpatient treatment records of the 77th Replacement Center Hospital in Inchon, Korea for the period of August to September of 1968 relating to treatment of the Veteran for a head injury.
c)  Any additional service personnel records showing the Veteran's duties and assignments while serving in Korea from March 1968 to April 1969 such as progress or performance reports, etc.

2.  If the Veteran's reported stressful events still remain unverified after conducting the inquiry in the previous instruction, contact the JSRRC and ask them to provide any available information that might corroborate the Veteran's alleged in-service stressors.  The Veteran's personnel records show that he was assigned to the C Company, 2nd Engineer Battalion, 2nd Infantry Division in Korea from March 1968 to April 1969.  Provide the JSRRC with a description of the alleged stressors identified by the Veteran along with any details such as timeframe and location that such events occurred.  If it is deemed that research of any event cannot be conducted because of inadequate information, a memorandum of a formal finding should be placed in the record and the Veteran and his representative advised of such finding according to the appropriate procedures.

3.  After the above development has been conducted and all additional evidence associated with the Veteran's claims file, return the claims file to the VA examiners who conducted the March 2013 VA mental disorders examination and the April 2013 VA TBI examination with a request for them reconsider their previous opinions provided.  New examinations should not be scheduled unless determined necessary by those providing the requested opinions set forth below.

a)  Mental Disorders Examination - The examiner should be advised of any claimed in-service stressors that have been independently verified.  She should be asked, after a review of all VA mental health records and the report of a private mental health evaluation from December 2013 providing a diagnosis of PTSD, to reconsider her diagnosis of a mood disorder with anxious and depressed features rather than PTSD and, if she continues to support her diagnosis, to provide a full explanation of the reasons why she finds that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD despite the VA and private evaluation finding otherwise.  

If the examiner changes her finding and diagnoses the Veteran to have PTSD, then she should provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to the verified in-service stressor(s) as identified for the examiner or, in the alternative, whether it is due to the "fear of hostile military or terrorist activity" as set forth in 38 C.F.R. § 3.304(f)(3).  

b)  TBI Examination - The examiner should be advised of any evidence of record tending to verify the Veteran's claimed in-service head injury incurred in approximately September 1968 caused by shrapnel to the right side of his head.  However, the examiner should be specifically advised not to consider the Veteran's report of a head injury incurred in June 1968 as, although the service treatment records appear to corroborate the Veteran's report of treatment, they do not support that such treatment was due to any new injury as claimed by the Veteran (i.e., that he was hit on the head by a gun turret, was rendered unconscious and awoke all bloody in the dispensary).  

After reviewing the claims file again, to include any additional evidence submitted since the April 2013 VA examination, the examiner should reconsider his prior medical opinion and should provide a full explanation for that opinion to include discussion of the September 1995 head trauma incurred in a small plane crash and the medical evidence of record showing the Veteran's reports of functioning prior to the 1995 head trauma and the medical evidence of the onset and decline of his cognitive functioning after 1995.  

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


